DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/21 has been considered by the examiner.

Drawings
The drawings received on 04/22/21 are acceptable.

Allowable Subject Matter
Claims 1-10 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a DC voltage converter arrangement  for the galvanically separate, at least indirect electrical 


Claim 10 is allowed because the prior art of record fails to disclose or suggest a method for operating a DC voltage converter arrangement the method comprising: providing a DC input voltage at a first full switch bridge including first switches and at a second full switch bridge switched in parallel with the first full switch bridge and including second switches; transforming the DC input voltage into an alternating voltage with the first full switch bridge and the second full switch bridge; providing the alternating voltage at a primary side of a first transformer, transforming the alternating voltage to a first transformed voltage at a secondary side of the first transformer, providing the alternating voltage at a primary side a second transformer; transforming the alternating voltage to a second transformed voltage at a secondary side .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torrico-Bascope et al. (US 9,876,434 B2) disclose a Bi-directional DC-DC converter.
Ayai (US 9,748,865 B2) discloses a power conversion device and three phase alternating current power supply device.
Hanson (US 11,165,331 B2) discloses a dual active bridge systems for ripple cancelation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838